Exhibit 10.37

PATENT LICENSE AGREEMENT

THIS AGREEMENT, entered into and effective as of the latest date indicated in
the signature block at the foot of this Agreement (the “Effective Date”), is by
and between Lifestream Technologies, Inc. (“Lifestream”), a Nevada corporation
with a post office address at 510 Clearwater Loop, Suite 101, Post Falls, Idaho
83854; and LifeNexus, Inc. (“LifeNexus”) a Nevada corporation with a post office
address at 370 Interlocken Boulevard, Fourth Floor, Broomfield, Colorado 80021.

BACKGROUND

WHEREAS Lifestream is the owner of certain intellectual property rights
including the invention(s) and associated patent applications(s) listed on
Exhibit “A” hereto; and

WHEREAS LifeNexus is desirous of obtaining and commercializing these
intellectual property rights under the terms set forth below.

NOW THEREFORE, in consideration of ten dollars ($10) in hand paid and the
promised performance by each of the parties of the terms set forth herein, the
parties hereto, intending to be legally bound, mutually agree as follows:

TERMS OF AGREEMENT

I.

LICENSE OF PATENT RIGHTS

1.1

Lifestream hereby grants LifeNexus a non-exclusive license (“License”) to make,
use, sell and import the inventions as described and claimed in the patent
application(s) listed in Exhibit “A” and any patents that may issue for these
invention(s) (the “Patent Portfolio”) in connection with secured data
acquisition, transmission, storage and analysis systems not sold for use with
healthcare diagnostic devices (the” Licensed Field of Use”).

1.2

The License will have an initial period of three (3) full calendar years plus
the remaining portion of the present calendar year (the “Initial Period”) during
which the License may only be terminated for a non-cured material breach, and
the License will automatically extend for subsequent one calendar year periods
provided that the License has not been terminated under Paragraph 1.3, below.

1.3

Lifestream may terminate this Agreement if LifeNexus is in material breach and
has not cured the breach within sixty (60) days written notice, and will
alternatively terminate upon the occurrence of the first of the following events
after the Initial Period:

(a) Lifestream may terminate this Agreement with written notice of one calendar
year if Royalty Payments during the immediately preceding calendar year are less
than nine thousand dollars ($9,000);

(b) LifeNexus may terminate this Agreement with thirty (30) days written notice;

(c) this Agreement will automatically terminate upon expiration of all patent(s)
and patent application(s) in the Patent Portfolio.

1.4

Lifestream may not use, license, assign or otherwise transfer any rights to the
Patent Portfolio in the Licensed Field of Use.

1.5

Lifestream may not assign or otherwise transfer any right in the Patent
Portfolio or its rights or obligations under this Agreement to a third party
except by transfer to a successor corporation through merger or acquisition of
Lifestream or the portion of the Lifestream business to which the Patent
Portfolio pertains without the express, written approval of LifeNexus, which
approval will not be unreasonably withheld.

1.6

In the event of a transfer of Lifestream or the portion of the Lifestream
business to which the Patent Portfolio pertains to a successor corporation
through merger or acquisition, or upon assignment or other transfer of any right
under the Patent Portfolio to a third party, the License will automatically
become an exclusive, royalty-free, fully-paid, non-terminable, perpetual,
worldwide license in the Licensed Field of Use.





--------------------------------------------------------------------------------

1.7

In the event that Lifestream files for bankruptcy protection, the License will
automatically become an exclusive, royalty-free, fully-paid, non-terminable,
perpetual, worldwide license in the Licensed Field of Use.

1.8

LifeNexus may not assign or otherwise transfer its rights or obligations under
this Agreement except by transfer to a successor corporation through merger or
acquisition of LifeNexus or the portion of the LifeNexus business to which the
Patent Portfolio pertains without the express, written approval of Lifestream,
which approval will not be unreasonably withheld.

II.

PAYMENT

2.1

Commencing upon issuance of the first issued patent in the Patent Portfolio,
LifeNexus will pay Lifestream two and one-half percent (2.5%) of the net sales
revenue earned by LifeNexus in the Licensed Field of Use (“Royalty Payments”).

2.2

In the event that the Royalty Payments due Lifestream during any calendar year
after the Initial Period are less than nine thousand dollars ($9,000), LifeNexus
may elect to increase the Royalty Payments for that calendar year to nine
thousand dollars ($9,000) and thereby maintain all associated rights under this
Agreement.

2.3

Royalty Payments under this Agreement will be based on revenues actually
received by LifeNexus (i.e., cash basis accounting; “net sales revenue” means
gross receipts actually received by LifeNexus less sales commissions and
promotional allowances actually paid by LifeNexus to third parties), will be
computed on a calendar quarterly basis, and will be due and payable to
Lifestream thirty (30) days after the end of each quarter for net sales revenues
during the immediately preceding calendar quarter. A final Royalty Payment will
be due and payable to Lifestream thirty (30) days after termination.

2.4

LifeNexus will keep appropriate accounting records of net sales revenue in the
Licensed Field of Use.

2.5

LifeNexus will accompany each Royalty Payment with a written Royalty Report
stating the gross receipts actually received by LifeNexus and sales commissions
and promotional discounts actually paid by LifeNexus to third parties in the
Licensed Field of Use, and showing the computation of the Royalty Payment, for
the associated quarter. If there have been no revenue actually received by
LifeNexus during a quarter, then LifeNexus need not provide Lifestream with a
Royalty Report for that quarter.

2.6

Lifestream will have the right to reasonably audit the records of LifeNexus
supporting the computation of the Royalty Payments. In the event that any audit
reveals an underpayment of any Royalty Payment of ten percent (10%) or more,
then LifeNexus will reimburse Lifestream the actual, out-of-pocket costs
associated with the audit.

III.

PROTECTION OF PATENT RIGHTS

3.1

LifeNexus will affix appropriate patent markings pursuant to 35 U.S.C. § 287 (a)
to any products claimed by any issued patent in the Patent Portfolio.

3.2

LifeNexus will only use the patents in the Patent Portfolio in accordance with
applicable federal, state and local laws and regulations.

3.3

LifeNexus will promptly notify Lifestream if it becomes aware of any entity that
is apparently infringing a patent in the Patent Portfolio.

3.4

Lifestream will promptly notify LifeNexus if it becomes aware of any entity that
is apparently infringing a patent in the Patent Portfolio within the Licensed
Field of Use.

3.5

Neither party will be required by this Agreement to become a party to any
dispute, litigation, or administrative proceeding of any kind.





--------------------------------------------------------------------------------

IV.

LIFENEXUS PURCHASE RIGHTS

4.1

In the event that Lifestream receives an offer to purchase any right in the
Patent Portfolio and intends in good faith to accept such offer, Lifestream will
promptly notify LifeNexus of such offer and LifeNexus will have a right of first
refusal for sixty (60) days from receipt of the notice to purchase the right at
the offered purchase price plus five percent (5%).

4.2

In the event that Lifestream is not commercially using the Patent Portfolio in
any field of use, and upon the request of LifeNexus, Lifestream and LifeNexus
will negotiate in good faith a sale of the Patent Portfolio to LifeNexus under
mutually agreeable terms. Neither party will unreasonably refuse to negotiate
and enter into such an agreement.

4.3

In the event that Lifestream determines that it will not continue its efforts to
maintain, renew or defend any patent in the Patent Portfolio, then it will
timely notify LifeNexus of this decision and LifeNexus will have the option of
receiving an Assignment of that patent at no cost to LifeNexus.

4.4

In the event that Lifestream determines that it will not enforce any patent in
the Patent Portfolio within the Licensed Field of Use after receiving sixty (60)
days written notice of an apparent infringement in the Licensed Field of Use,
then the License for that patent will automatically become an exclusive,
royalty-free, fully-paid, non-terminable, perpetual worldwide license in the
Licensed Field of Use with the right of LifeNexus to legally enforce the that
patent within the Licensed Field of Use in its own name for past, presently
occurring, and future infringements and retain any and all proceeds and other
benefits resulting from such enforcement.

4.5

LifeNexus may, with thirty (30) days written notice, purchase the Patent
Portfolio and the Trademark Portfolio licensed in the concurrently executed
Trademark License Agreement for a lump-sum payment of four million five hundred
thousand dollars ($4,500,000), ($4,000,000 of the value is attributed to the
patent assets and $500,000 of the value is attributed to the trademark asset)
which may be paid in any proportion in cash or LifeNexus preferred or common
stock and LifeNexus may also purchase each asset separately and at different
times . If paid in whole or in part in LifeNexus stock, (a) the shares will have
the value established by LifeNexus’ most recent financing, and (b) the parties
will cooperate with each other to obtain desirable accounting and regulatory
treatment of the transaction including, by way of illustration, Lifestream will
take no action while holding the LifeNexus stock that would cause LifeNexus to
become a publicly traded company or require Lifestream and LifeNexus to
consolidate financial statements.

V.

WARRANTIES AND INDEMNITIES

5.1

Lifestream warrants that it reasonably believes itself to be the sole owner of
all of the assets in the Patent Portfolio, that it has not conveyed any right or
interest in the Patent Portfolio to any other party, and that it has an
unencumbered legal right to enter into and perform as required by this
Agreement.

5.2

LifeNexus warrants that it has an unencumbered legal right to enter into and
perform as required by this Agreement.

5.3

LIFESTREAM MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND AS TO THE VALIDITY OF
ANY ASSET IN PATENT PORTFOLIO, WHETHER ANY GOODS OR SERVICES DESCRIBED IN THE
PATENT PORTFOLIO ARE COVERED BY THE PATENT PORTFOLIO AS CLAIMED IN THE
ASSOCIATED DOCUMENTS, WHETHER ANY GOODS OR SERVICES DESCRIBED IN THE PATENT
PORTFOLIO DO OR DO NOT INFRINGE ANY PATENT, TRADEMARK, COPYRIGHT, UTILITY MODEL
OR OTHER RIGHT OF ANY THIRD PARTY, WHETHER ANY GOODS OR SERVICES DESCRIBED IN
THE PATENT PORTFOLIO ARE FUNCTIONAL FOR ANY INTENDED PURPOSE, OR WHETHER ANY
GOODS OR SERVICES DESCRIBED IN THE PATENT PORTFOLIO ARE MERCHANTABLE FOR ANY
PURPOSE.

5.4

LifeNexus indemnifies, holds harmless, and agrees to defend Lifestream with
respect to any claim or cause of action arising out of manufacture, use, sale or
importation of any product or process by LifeNexus including, without
limitation, personal injury to persons using or misusing goods or services sold
under the any patent in the Patent Portfolio, or loss or damage to medical or
other data resulting from using or misusing the goods or services as described
in the Patent Portfolio.





--------------------------------------------------------------------------------

5.5

LifeNexus indemnifies, holds harmless, and agrees to defend Lifestream with
respect to any right, claim or cause of action arising out of sublicensing or
assignment by LifeNexus of any right in the Patent Portfolio.

5.6

Lifestream indemnifies, holds harmless, and agrees to defend LifeNexus with
respect to any right, claim or cause of action arising out of manufacture, use,
sale or importation of goods or services in connection with the Patent Portfolio
by Lifestream including, without limitation, personal injury to persons using or
misusing the goods or services as described in the Patent Portfolio, or loss or
damage to medical or other data resulting form using or misusing the goods or
services as described in the Patent Portfolio.

5.7

Lifestream indemnifies, holds harmless, and agrees to defend LifeNexus with
respect to any right, claim or cause of action arising out of sublicensing or
assignment by Lifestream of any right in the Patent Portfolio.

VI.

MISCELLANEOUS

6.1

All written notices, correspondence and payments under this Agreement will be
delivered to the addresses of record first written above. Either party may
change its address of record with written notice.

6.2

This Agreement, together with the concurrently executed Trademark License
Agreement, constitutes the entire agreement between the parties with respect to
the subject matter hereof, supersedes all previous express or implied promises
or understandings related to the subject matter of hereof (including the
Intellectual Property and Capital Investment Agreement dated January 7, 2005),
and may not be varied, amended, or supplemented except by a writing of even or
subsequent date executed by both parties and containing express reference to
this Agreement. The parties acknowledge the existence of a contemporaneous
Trademark License Agreement that is not altered or superseded by the present
Agreement.

6.3

The failure of either party to enforce at any time any of the provisions of this
Agreement, or any rights in respect thereto, will in no way be considered a
waiver of such provisions, rights, or elections with respect to subsequent
events or in any way to affect the validity and the enforceability of this
Agreement.

6.4

In the event that any provision of this Agreement is declared invalid or legally
unenforceable by a court of competent jurisdiction from which no appeal is or
can be taken, the invalid provision will be deemed replaced by a similar but
valid and legally enforceable provision as near in effect as the invalid or
legally unenforceable provision, and the remainder of this Agreement will be
deemed modified to conform thereto and will remain in effect.

6.5

This Agreement will be binding upon and inure to the benefit of the parties and
their respective heirs, successors, and permitted assigns and neither party will
transfer the obligations under this agreement without prior written consent of
the other and which can not be unreasonable withheld.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in
duplicate, each of which constitutes an original, to be effective as of the
latest year and date indicated below.

LifeNexus, Inc.

                              

Lifestream Technologies, Inc.

By:

/s/ David Hurley

 

By:

/s/ Bob Boyle

 

David Hurley

  

Bob Boyle

Title:

Chief Executive Officer

 

Title:

Director

Date:

October 1, 2005

 

Date:

September 15, 2005





--------------------------------------------------------------------------------

PATENT LICENSE AGREEMENT

BY AND BETWEEN LIFESTREAM, INC. AND LIFENEXUS, INC.

PATENT PORTFOLIO

EXHIBIT “A”

Pending Patent Applications




1.

U. S. Patent Application Serial No. 09/892,184

2.

U. S. Patent Application Serial No. 10/649,294



